[Cite as Disciplinary Counsel v. Siehl, 123 Ohio St. 3d 480, 2009-Ohio-5936.]




                          DISCIPLINARY COUNSEL v. SIEHL.
 [Cite as Disciplinary Counsel v. Siehl, 123 Ohio St. 3d 480, 2009-Ohio-5936.]
Attorneys at law — Misconduct — Failure to act with reasonable diligence and
        promptness in representing a client — Failure to communicate with a
        client — Failure to cooperate in disciplinary proceeding — Indefinite
        suspension.
            (No. 2009-1233 ⎯ Submitted September 2, 2009 — Decided
                                  November 18, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-089.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, Andrew Fraser Siehl of Eaton, Ohio, Attorney
Registration No. 0065173, was admitted to the practice of law in Ohio in 1995.
The Board of Commissioners on Grievances and Discipline now recommends that
we indefinitely suspend respondent’s license to practice, based on findings that he
deserted an incarcerated client seeking postconviction relief and then failed to
respond during the ensuing disciplinary investigation. We accept the board’s
findings that respondent violated ethical standards incumbent on lawyers in this
state and the board’s recommendation for an indefinite suspension of respondent.
        {¶ 2} Relator, Disciplinary Counsel, charged respondent with two counts
of professional misconduct, mainly involving violations of the Rules of
Professional Conduct. Relator served respondent with notice of the complaint,
but he failed to answer, and relator moved for default. See Gov.Bar R. V(6)(F).
A master commissioner appointed by the board recommended that the motion be
granted, making findings of fact, conclusions of law, and a recommendation for
                                SUPREME COURT OF OHIO




respondent’s indefinite suspension from practice. In effect granting the motion
for default, the board adopted the master commissioner’s findings of misconduct
and recommendation.
                                     Misconduct
                                       Count I
       {¶ 3} The Preble County Court of Common Pleas appointed respondent
in January 2008 to represent an incarcerated client in postconviction proceedings.
The client wrote to respondent that January and February, asking to discuss his
case. Respondent failed without explanation to respond to his client and never
filed anything on his behalf.
       {¶ 4} The board found that by doing nothing for his client, respondent
had violated Prof.Cond.R. 1.3 (requiring a lawyer to act diligently in representing
a client) and 1.4(a)(3) (requiring a lawyer to “keep the client reasonably informed
about the status of the matter”) and (4) (requiring a lawyer to “comply as soon as
practicable with reasonable requests for information from the client”).        And
because respondent failed to honor his court appointment, the board found that he
had violated Prof.Cond.R. 8.4(d) (prohibiting a lawyer from engaging in “conduct
that is prejudicial to the administration of justice”) and (h) (prohibiting a lawyer
from engaging in conduct that “adversely reflects on the lawyer’s fitness to
practice law”). We accept these findings of misconduct.
                                       Count II
       {¶ 5} The client reported respondent’s neglect to relator. Despite his
professional duty to respond during the ensuing disciplinary investigation,
respondent ignored virtually all notice of that proceeding. Respondent replied
only once, when in mid-August 2008 relator’s investigator personally delivered
notice of the grievance to him, and respondent promised to “take care of it.” The
board recounted relator’s efforts to obtain a suitable response during the
investigation:




                                          2
                               January Term, 2009




       {¶ 6} “a. On May 30, 2008, Respondent was notified by certified mail
of the April 28, 2008, grievance of [his] client. The receipt was signed on June
16, 2008, but there was no response.
       {¶ 7} “b. On June 25, 2008 and July 9, 2008, further letters [of] notice
[were] sent via certified mail to the address supplied by Respondent to the office
of Attorney Registration at the Supreme Court. Both were returned unclaimed.
       {¶ 8} “c. Regular mail notice and inquiry were sent July 22, 2008, by
regular mail to which Respondent did not reply.
       {¶ 9} “d.     On August 14, 2008, Relator, through its investigator,
personally delivered a second letter of inquiry to the Respondent with advice to
respond. Respondent never responded to Disciplinary Counsel.
       {¶ 10} “e. A subpoena duces tecum was served by Relator’s investigator
personally upon Respondent on September 9, 2008, setting an appearance on
October [3], 2008. Respondent failed to appear or contact Relator.”
       {¶ 11} The board found that respondent had violated Prof.Cond.R. 8.1(b)
(requiring a lawyer, with an exception not relevant here, to respond to “a demand
for information from [a] * * * disciplinary authority”) and, consequently, that he
had also violated Prof.Cond.R. 8.4(d) and (h).      We accept these findings of
misconduct.
                                       Sanction
       {¶ 12} In recommending a sanction for respondent’s misconduct, the
board consulted sanctions imposed in similar cases and considered whether
aggravating or mitigating factors warrant a more severe or lenient disposition.
BCGD Proc.Reg. 10(B).
       {¶ 13} The board relied principally on Disciplinary Counsel v. Boylan
(1999), 85 Ohio St. 3d 115, 707 N.E.2d 465, in which we ordered a lawyer’s
indefinite suspension from practice. Like respondent, that lawyer neglected a
client he had accepted by court appointment—he failed to file an appellate brief



                                          3
                            SUPREME COURT OF OHIO




and caused dismissal of the appeal⎯and then did not respond to investigative
inquiries about the client’s grievance.         Noting his unacceptable indifference
toward the process for policing the legal profession, we said that “an indefinite
suspension from the practice of law ‘is especially fitting * * * where neglect of a
legal matter is coupled with a failure to cooperate in the ensuing disciplinary
investigation.’ ” Id. at 117, quoting Warren Cty. Bar Assn. v. Lieser (1997), 79
Ohio St. 3d 488, 490, 683 N.E.2d 1148. And as the board found, the single
mitigating factor that respondent has no previous disciplinary record, BCGD
Proc.Reg. 10(B)(2)(a), does not warrant a departure from Boylan.
       {¶ 14} Respondent is therefore indefinitely suspended from the practice of
law in Ohio.     Pursuant to Gov.Bar R. V(10)(B), he may not petition for
reinstatement before two years from the date of our order. Costs are taxed to
respondent.
                                                               Judgment accordingly.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG    STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Stacy Solochek
Beckman, Assistant Disciplinary Counsel, for relator.
                           ______________________




                                            4